Citation Nr: 0817076	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-14 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to February 
1946 and from September 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

The veteran has level IX acuity in the right ear and level 
VIII in the left.   


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

With respect to claim for increased compensation, the Court 
recently held that section § 5103(a) requires the Secretary 
to notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court also held 
that, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  


A.  Duty to Notify

In a March 2005 letter, the RO notified the veteran of the 
evidence required to substantiate the claim for an increased 
rating.  The veteran was advised that an increased rating 
requires evidence that a disability has gotten worse.  This 
letter explained VA's duty to assist the veteran with the 
development of his claim and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  The 
veteran was advised to submit any relevant medical records in 
his possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the rating decision on appeal.

A December 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating and effective 
date.

In this case, the veteran was not provided with a notice 
letter that satisfied the requirements outlined in Vazquez-
Flores.   In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46. 
 
The Board finds that the notice error did not affect the 
essential fairness of the adjudication.  Although the veteran 
was not provided with a VCAA notice letter prior to the 
initial rating decision that satisfied the requirements set 
forth in Vazquez-Flores v. Peake, the veteran received post-
adjudicatory notice of the rating criteria pertaining to his 
disability in the April 2006 Statement of the Case (SOC).  
The April 2006 SOC included the rating criteria of the 
pertinent regulation, 38 C.F.R. § 4.86, and advised the 
veteran how numeric designations of hearing impairment are 
determined.  The veteran was advised how these criteria 
applied to the hearing impairment thresholds that were 
demonstrated on VA examination. 

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B. Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The record in 
this case includes service medical records and post-service 
VA medical records.  The veteran has been afforded VA 
examinations.  The veteran has not alleged that any pertinent 
evidence remains outstanding.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  


II.  Analysis of Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  Where an award of service 
connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged." Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A 50 percent rating is currently in effect for bilateral 
hearing loss.  Ratings for hearing loss are determined by 
assigning a numeric designation of hearing loss for each ear.  
The numeric designation is determined by comparing the 
average puretone threshold score at the frequencies of 1000, 
2000, 3000 and 4000 Hertz to the speech discrimination score 
for each ear.  See 38 C.F.R. § 4.85 (h), Table VI.  The 
numeric designations for both ears are then combined to 
determine the total percentage of hearing impairment, 
according to 38 C.F.R. § 4.85 (h), Table VII.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2007). 

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b) (2007).

In this case, for reasons set forth below, the Board finds 
that an increased rating is not warranted for service-
connected bilateral hearing loss.  

In December 2004, the veteran was seen for an audiology 
consultation.  The veteran reported decreased hearing 
bilaterally since service.  The veteran had speech 
discrimination scores of 48 percent in the right ear and 60 
percent in the left.  It was noted that there was a decrease 
in hearing thresholds bilaterally at high frequencies since 
his last evaluation in August 1999.  The December 2004 
audiology consultation obtained the following puretone 
thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
100
105+
LEFT
40
95
100
105+

Average puretone thresholds obtained were 80 in the right ear 
and 85 in the left ear.  Speech audiometry revealed speech 
recognition scores of 48 percent in the right ear and 60 
percent in the left ear.  An audiologist diagnosed bilateral 
mild to profound sensorineural hearing loss.    

According to Table VI, the numeric designation for these 
thresholds and speech recognition scores is IX in the right 
ear and VIII in the left ear.  Applying these values to Table 
VII, a 50 percent evaluation is obtained.  

In an October 2005 letter, the VA audiologist who performed 
the December 2004 evaluation stated that the veteran's 
audiological evaluation of December 2004 showed a bilateral, 
steeply sloping mild to profound sensorineural hearing loss 
with poor speech recognition scores.  She stated that the 
veteran would have the most difficulty interacting with the 
public in the presence of background noise.  She further 
stated that, if the job required little interaction with the 
public and utilized one-to-one conversation, the veteran 
would have less difficulty communicating due to his impaired 
hearing.

The following puretone thresholds were obtained upon VA 
examination in June 2007:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
90
105
LEFT
20
45
85
95
105

Average puretone thresholds were 76.25 in the right ear and 
82.5 in the left.  Speech recognition scores were 72 percent 
in the right ear and 56 percent in the left.  According to 
Table VI, the numeric values for these thresholds and speech 
recognition scores are VI for the right ear and VIII in the 
left.  Applying these values to Table VII, an evaluation of 
40 percent is obtained.  

The veteran has submitted several statements in which he has 
described the difficulties caused by his hearing impairment.  
The veteran states that he has severe difficulty with his 
hearing on a daily basis, even when no background noise is 
present, and has difficulty understanding conversations, 
hearing a telephone or hearing a doorbell.  The Board 
acknowledges the veteran's statements regarding the impact of 
his hearing loss on his daily activities.  However, the 
assignment of a disability rating for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, the numeric designations 
obtained from the VA audiometric evaluations do not satisfy 
the criteria for an evaluation in excess of 50 percent.  

After considering the evidence, the Board concludes that the 
criteria for an evaluation in excess of 50 percent have not 
been met. In reaching this determination, the Board 
considered the history of the disability as well as the 
current clinical manifestations of this disability and the 
effect this disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  The rating 
schedule is designed to accommodate changes in condition.  
Therefore, the veteran may be awarded a higher evaluation in 
the future should his hearing loss disability picture change.  
See 38 C.F.R. § 4.1.  At present, however, the criteria for  
a higher evaluation have not been met.  The Board has also 
considered the applicability of the benefit of the doubt 
doctrine.  However, as there is not an approximate balance of 
positive and negative evidence in this case, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the claim, the claim 
must be denied.


ORDER

An increased rating for bilateral hearing loss is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


